Exhibit 10.3

Form of PBRS Award as of September 19, 2013

THE TJX COMPANIES, INC.

PERFORMANCE-BASED RESTRICTED STOCK AWARD

GRANTED UNDER STOCK INCENTIVE PLAN

[    ]

This certificate evidences an award of performance-based restricted shares
(“Restricted Stock”) of Common Stock, $1.00 par value, of The TJX Companies,
Inc. (the “Company”) granted to the grantee named below (“Grantee”) under the
Company’s Stock Incentive Plan (the “Plan”). This award is subject to the terms
and conditions of the Plan, the provisions of which, as from time to time
amended, are incorporated by reference in this certificate. Terms defined in the
Plan are used in this certificate as so defined.

 

1. Grantee:

 

2. Number of Shares of Restricted Stock:

 

3. Date of Award:

 

4. Performance Vesting Criteria:

 

5. Change of Control: Upon the occurrence of a Change of Control, all shares of
Restricted Stock not then vested and not previously forfeited (“Outstanding
Shares”) shall immediately and automatically vest, notwithstanding the service
and performance conditions specified in Section 4 above.

 

6. Termination of Employment: In the event of the termination of the employment
of the Grantee with the Company and its subsidiaries for any reason prior to
[    ], all Outstanding Shares shall immediately and automatically be
forfeited[, except as follows:].

 

7. Additional Forfeiture Conditions:

 

8. Dividends and Distributions: Grantee’s rights to any cash, including without
limitation any regular cash dividends, distributable to Grantee with respect to
a share of unvested Restricted Stock, and any stock or other property, including
without limitation any stock dividend, distributable to Grantee with respect to
a share of unvested Restricted Stock, (i) shall be treated as unvested so long
as such Restricted Stock remains unvested (the “Restricted Period”), and (ii)
shall be forfeited if and when such Restricted Stock is forfeited. Any cash
amounts that would otherwise have been paid with respect to a share of unvested
Restricted Stock during the Restricted Period shall instead be accumulated and
paid to Grantee, without interest, only upon, or within thirty (30) days
following, the date on which such Restricted Stock is determined by the Company
to have vested (the “Vesting Date”), and any other property distributable with
respect to a share of unvested Restricted Stock during the Restricted Period
shall vest on the Vesting Date. The Committee may require that any cash or
property described in this Section 8 be placed in escrow or otherwise made
subject to such restrictions as the Committee deems appropriate until the
payment or vesting date. References in this certificate to Restricted Stock
shall, as appropriate, include any restricted rights to cash or restricted
property described in this Section 8.

 

9. No Transfers; Restrictive Legend: Grantee shall not sell, assign, pledge,
margin, give, transfer, hypothecate or otherwise dispose of any shares of
Restricted Stock or any interest therein. Any certificates representing shares
of Restricted Stock will bear a restrictive legend to such effect, and stop
orders will be entered with the Company’s transfer agent, and the Company may
include similar restrictions in any other evidence of record ownership as it may
deem appropriate.



--------------------------------------------------------------------------------

10. Transfer Upon Forfeiture: By acceptance of this award, Grantee appoints the
Company as attorney-in-fact of Grantee to take such actions as the Company
determines to be necessary or appropriate to effectuate a transfer to the
Company of the record ownership of any shares that are forfeited and agrees to
sign such stock powers and take such other actions as the Company may reasonably
request to accomplish the transfer or forfeiture of any forfeited shares.

 

11. Withholding: Grantee shall, no later than the date as of which any shares of
Restricted Stock or other amounts provided hereunder first become includable in
the gross income of Grantee for Federal income tax purposes, pay to the Company,
or make arrangements satisfactory to the Committee regarding payment of, any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to such income. Grantee shall be entitled to tender shares in
satisfaction of minimum required tax withholding with respect to vesting under
this award.

 

12. Section 83(b): Grantee should confer promptly with a professional tax
advisor to consider whether or not to make a so-called “83(b) election” with
respect to the Restricted Stock. Any such election, to be effective, must be
made in accordance with applicable regulations and no later than thirty (30)
days following the date of this award. The Company makes no recommendation with
respect to the advisability of making such an election.

 

THE TJX COMPANIES, INC. BY:  

 

Agreed:  

 

Date:  

 